Citation Nr: 1620790	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-40 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right hamstring disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously remanded this matter for additional development in December 2015.  The Board finds that there has been substantial compliance with the December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent evidence of a current right hamstring disability of service origin.


CONCLUSION OF LAW

A right hamstring disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a November 2006 letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The November 2006 letter explained how disability ratings and effective dates are determined. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all available information relevant to the claims being decided.  The RO has obtained the Veteran's service treatment records and post-service treatment record identified by the Veteran.  The service treatment records include the records of treatment he received at Camp Greaves.  The RO requested records of hospital treatment received at Camp Casey.  In September 2014, the RO received a negative response to the request for records from Camp Casey.    

The Veteran was afforded a VA examination in February 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion obtained in February 2014 is adequate, as it was based upon a review of the entire claims file and examination of the Veteran.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

The Veteran asserts that a current right hamstring disability is related to an injury sustained in service.  At the Board hearing, the Veteran testified that he injured his right hamstring when he was stationed at Camp Greaves, Korea.  The Veteran indicated that a right hamstring injury occurred at the same time of a right ankle injury that was documented in the service treatment records in March 1987.    

In the April 2008 Notice of Disagreement, the Veteran stated that he was treated with a soft cast for his right leg and had restrictions of his duties for one month.  He indicated that his leg was black and blue when he arrived home two to three months after the injury.  The Veteran stated that he was seen by a private physician shortly after separation.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hamstring strain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran had active duty service from June 1983 to August 1987.   Service treatment records reflect that the Veteran was seen several times with complaints pertaining to the right foot and leg.  In March 1987 he reported pain in his right foot.  He reported that he was playing volleyball and came down and twisted his foot to the outside.  Examination showed swelling and redness over the lateral malleolus and pain to touch.  The Veteran was unable to put weight on the foot and had minimal active and passive range of motion.  The Veteran was diagnosed with inversion of the right ankle.  An x-ray was negative for fractures.   A diagnosis of sprain was noted.  Crutches were prescribed for a three-day period.  The Veteran was instructed to return to the clinic if his pain persisted.  

Service treatment records show that the Veteran reported to sick call four days later with pain in the ankle and medial side of the right leg for four days.  Examination showed decreased swelling.  It was noted that the Veteran favored his right leg when walking.  The right foot was slightly swollen and had restricted range of motion.  An assessment of sprained ankle was noted.  Treatment with cold compressions was prescribed.  The Veteran was excused from running, marching and physical training for a week.

The Veteran was seen at the Battalion Aid Station at Camp Greaves in April 1987 for a re-check of a possible fracture of the right ankle.  The Veteran reported that he could walk on it with moderate pain.  He reported burning pain above the lateral malleolus when walking.  On physical examination, the Veteran's gait appeared normal.  He favored the left foot when turning.  There was ecchymosis proximal to the lateral malleolus and anterior portion of the foot.  The range of motion was slightly restricted.  Swelling was present around the lateral malleolus.  The area around the ankle was tight to palpation.  The Veteran was diagnosed with a sprained ankle.  He was excused from running or marching for one week.  The April 1987 separation examination does not reflect complaints or findings of a right hamstring injury.  

Private treatment records from Dr. Slager, dated in June 1988, noted a complaint of a right leg injury in April 1987.  The Veteran reported that he missed third base and felt a thigh pull.  He reported that he could not walk for two weeks.  Physical examination showed tenderness of the thigh. 

The Veteran had a VA examination in October 2012.  The Veteran reported that an injury occurred during a softball game in March or April 1987.  He reported that he was running bases and felt a pull in his leg and could not move his right leg or ankle.  The Veteran reported that he went by ambulance to the base hospital at Camp Greaves.  He reported that he was on profile for no running.  He reported that he wore a soft splint for about six to eight weeks and used crutches for four weeks.  The Veteran reported that he had bruising which resolved over several weeks.  He reported that he was on profile for no running.  He reported that, following separation from service, he was selected to try out for an arena football team.  He visited a local orthopedic surgeon who did not recommend surgery.  The Veteran reported that he was told he had two inches of scar tissue.  The examiner noted that the Veteran's report indicated that some imaging was performed.

The Veteran reported that his current symptoms included cramps in the right hamstring.  He reported that he got thigh cramps with strenuous activities.   On physical examination, the examiner indicated that there were no appreciable skin changes and no ecchymoses.  There was no palpable defect in the hamstring muscles and no appreciable defect of the mid-belly biceps femoris.  The examiner indicated that there was no defect in the right leg compared to the left leg. An x-ray of the right femur noted an impression of a negative examination.   The findings showed no acute fracture or dislocation of the right femur.  The soft tissues were unremarkable without evidence of pathologic calcification.  

The examiner noted that, by history, the Veteran gave a reasonable history that he sustained a Grade II-III mid-belly hamstring strain.  The examiner noted that the Veteran's given history of being selected to try out for an arena football team is supportive that he recovered sufficiently to consider that as an option.  The examiner noted that this was not unreasonable, as even with a Grade II-III hamstring injury, it is possible to return to sports.  

The examiner noted that the Veteran described recurrent cramping of the right thigh.  The examiner opined that a strain as described would be expected to recover, and there was no objective finding on examination to indicate chronicity.   The examiner noted that it is remotely possible that the Veteran would have pain decades later from his injury.  The examiner indicated that the differential diagnosis includes several potential etiologies more likely than the distant injury.  

The examiner noted that the Veteran reported ongoing symptoms, but primary care records which cover several years are silent.  The examiner stated that this supports that the Veteran had not sought treatment for this as a disabling condition.  The examiner noted that there were no imaging studies of record, as one would expect if this was discussed with a provider.  The examiner concluded that there is no current diagnosis for this condition.  The examiner noted that x-rays of the femur/ thigh were negative for evidence of distal musculoskeletal injury.  The examiner noted that the Veteran's examination was normal except for pain and tenderness.  The examiner further opined that advanced imaging was not indicated.  The examiner explained that, if positive, it would be speculation to say that the etiology was the claimed event. 

The Veteran had a VA examination in February 2016. The examiner indicated that the claims file was reviewed.  The examiner noted a history of right hamstring strain in 1987.  The examiner noted that the Veteran did not have any fascial defects or evidence of fascial defects associated with any muscle injuries.  The examiner noted that, based on treatment record and lay evidence, there is evidence that a right hamstring injury occurred during service.  However, the examiner noted that there was no evidence that the injury resulted in a tear of the hamstring muscle.  

The examiner opined that the physical examination was normal.  The examiner noted that there is evidence of a right hamstring injury in service, based on the Veteran's report.  The examiner opined that there was no evidence of a tear. 
The examiner noted that the Veteran reported bruising; however, bruising does not indicate tearing of muscles or ligaments.  It is a general term for when blood leaks out of blood vessels. 

The examiner noted that the Veteran recalled being seen by a physician in the fall of 1987.  He reported during the examination that the physician told him that surgery would make his condition worse.  He reported that he had not had any therapy for the injury since 1987.  The examiner noted that the physical examination was normal.  However, the Veteran reported that symptoms of pain are only present when performing strenuous activities or weightbearing activities involving "push off" motions of the right leg.  The examiner concluded that a hamstring injury is less likely than not caused by, or a result of, a hamstring injury that occurred in service.  


The Board finds that competent evidence of a current right hamstring disability is not shown.  Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders. The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141   (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).

The Board has considered the Veteran's statements and testimony about his right hamstring injury and symptoms during service and since separation from service.   The Board finds the Veteran competent and credible with regard to his testimony of a right hamstring injury in service.  His statements with respect to his current symptoms are considered competent and credible.  Although the Veteran is competent and credible with regard to his reported symptoms, his testimony is not competent to establish a current diagnosis of a right hamstring disability or to provide a nexus between any right hamstring injury in service and any current disability.  See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Court has held that pain, without a diagnosis of an underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Veteran submitted several lay statements in support of his claim, including statements from his family members and a fellow service member.  In a June 2008 statement, another service member, T.K., recalled that the Veteran suffered a right hamstring injury at Camp Greaves.  T.K. noted that the Veteran's leg was bruised, and he had a soft cast for a period of time.  T.K. stated that the Veteran never fully recovered.  A statement from the Veteran's wife, dated in November 2015, noted that the Veteran complained of a right hamstring injury in service and that he currently experiences pain with strenuous activities.   The Veteran's wife and T.K. are competent to describe the symptoms they observed the Veteran experiencing both during and since service.  See Layno, supra.  However, such statements are not competent to provide evidence as to whether there is a current diagnosis of a right hamstring disability or to provide a nexus between any right hamstring injury in service and any current disability.

Accordingly, for the reasons set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right hamstring strain.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right hamstring disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


